Title: To Thomas Jefferson from the Tax Commissioners of Culpeper County, 29 March 1781
From: Tax Commissioners of Culpeper County
To: Jefferson, Thomas



Sir
Culpeper March 29. 1781.

On Settlement yesterday with the Collectors of the Additional Tax, we find the greatest part has been received in Tobacco and Hemp, only about fifty Thousand pounds in money. The Hemp cannot be sold for the price directed by Law; you’ll please observe this County has to furnish 106. Men some of which are for the Warr. Mr. Strother informd us you woud order some of the first money for this use. We have reason to believe there is sufficient in the hands of the Sheriffs of this County for the Purpose, and beg to obtain an order for it. The Men are exceeding clamorous and refuse marching until they receive their full Bounty, which has enduced Col. Barbour to extend their furloughs until we can hear from you—indeed some of them have no other prospect of furnishing a few necessarys. Many of them would gladly receive Tobacco at the Publick price if that coud be admitted of. We beg your Excellencys advice and instruction in this Matter how we are to Proceed, & are Yr Excellencys Most Obt. & Most Huble Servts.,

The Comissioners of the Tax

